DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response after final amendment filed on 01/10/2022 has been entered.  Claims 1, 3, 10-11, 13, 20-21, 23, 30, 36 and 38 were amended, claims 8-9, 18-19 and 28-29 were canceled (claims 4-7, 14-17 and 24-27 were canceled in a previous amendment), and no new claims were added.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Per H. Larson (Attorney Reg. No. 61,494) on 01/31/2022. 
The application has been amended as follows (solely to cancel claims 10 and 20):
(Previously Presented) A method for wireless communications at a user equipment (UE), comprising: 
	transmitting to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE; 
	receiving from the base station a control signal comprising a transmission configuration indicator (TCI) and a grant for a transport block over a first slot aggregation comprising a plurality of slots, wherein receiving the control signal comprises receiving a 
	determining that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold; 
	refraining from performing a beam change for the plurality of slots of the first slot aggregation; and 
	transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam, wherein the UE beam is selected based at least in part on the refraining.

(Previously Presented) The method of claim 1, wherein the time threshold is based at least in part on the indicated UE capability.

(Previously Presented) The method of claim 2, further comprising: 
	receiving from the base station during a second scheduling slot a second control signal comprising a second transmission configuration indicator (TCI) and a second grant for a second transport block over the second slot aggregation comprising a second plurality of slots; 
	determining that an offset between the second scheduling slot and a sequentially first slot of the second slot aggregation is larger than the time threshold; and 
	performing the beam change based at least in part on the second TCI.

4-10. Canceled


11. 	(Previously Presented) An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
	transmit to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE; 
	receive from the base station a control signal comprising a transmission configuration indicator (TCI) and a grant for a transport block over a first slot aggregation comprising a plurality of slots, wherein receiving the control signal comprises receiving a plurality of repetitions of the control signal over a second slot aggregation occurring prior to the first slot aggregation, and wherein a scheduling slot for the control signal comprises a slot carrying a last repetition of the plurality of repetitions of the control signal; 
	determine that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold; 
	refrain from performing a beam change for the plurality of slots of the first slot aggregation; and 
	transmit or receive at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam, wherein the UE beam is selected based at least in part on the refraining.

12. 	(Previously Presented) The apparatus of claim 11, wherein the time threshold is based at least in part on the indicated UE capability.


	receive, from the base station, during a second scheduling slot a second control signal comprising a second transmission configuration indicator (TCI) and a second grant for a second transport block over the second slot aggregation comprising a second plurality of slots; 
	perform the beam change based at least in part on the second TCI if the time threshold is less than an offset between the second scheduling slot and a sequentially first slot of the second slot aggregation.

14-20. Canceled

21. 	(Previously Presented) An apparatus for wireless communications at a user equipment (UE), comprising: 
	means for transmitting to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE; 
	means for receiving from the base station a control signal comprising a transmission configuration indicator (TCI) and a grant for a transport block over a first slot aggregation comprising a plurality of slots, wherein the means for receiving the control signal comprises means for receiving a plurality of repetitions of the control signal over a second slot aggregation occurring prior to the first slot aggregation, and wherein a scheduling slot for the control signal comprises a slot carrying a last repetition of the plurality of repetitions of the control signal; 
	means for determining that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold; 
	means for transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam, wherein the UE beam is selected based at least in part on the refraining.

22. 	(Previously Presented) The apparatus of claim 21, wherein the time threshold is based at least in part on the indicated UE capability.

23. 	(Previously Presented) The apparatus of claim 22, further comprising: 
	means for receiving from the base station during a second scheduling slot a second control signal comprising a second transmission configuration indicator (TCI) and a second grant for a second transport block over the second slot aggregation comprising a second plurality of slots; 
	means for determining that an offset between the second scheduling slot and a sequentially first slot of the second slot aggregation is larger than the time threshold; and 	means for performing the beam change based at least in part on the second TCI.

24-29. 	Canceled

30. 	(Previously Presented) A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to: 
	transmit to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE; 

	determine that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold; 
	refrain from performing a beam change for the plurality of slots of the first slot aggregation; and 
	transmit or receive at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam, wherein the UE beam is selected based at least in part on the refraining.

31. 	(Previously Presented) The method of claim 1, further comprising: 
	receiving a semi-static slot configuration, wherein a portion of the first slot aggregation conflicts with the semi-static slot configuration.

32. 	(Previously Presented) The method of claim 31, further comprising: 
	ignoring a portion of the first slot aggregation that conflicts with the semi-static slot configuration.

33. 	(Previously Presented) The method of claim 31, wherein a sequentially first slot of the first slot aggregation is a first slot of a second portion of the first slot aggregation that does not conflict with the semi-static slot configuration.

34. 	(Previously Presented) The method of claim 1, wherein the first slot aggregation includes a pair of slots.

35. 	(Previously Presented) The method of claim 34, wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.

36.  	(Previously Presented) The method of claim 1, wherein the first slot aggregation and second slot aggregation are part of a plurality of slot aggregations.

37. 	(Previously Presented) The method of claim 36, wherein each of the plurality of slot aggregations comprises a pair of slots, and each slot aggregation is adjacent to two other slot aggregations.

38. 	(Previously Presented) A method for wireless communications at a user equipment (UE), comprising: 
	receiving a semi-static slot configuration; 
	transmitting to a base station an indication of a UE capability associated with a time threshold for a beam change at the UE; 
	receiving from the base station a control signal comprising a transmission configuration indicator (TCI) and a grant for transmission of a transport block over a sequentially second slot in a first slot aggregation of a pair of slots, the first slot aggregation including a sequentially first slot and the sequentially second slot, wherein the sequentially second slot conflicts with the semi-static slot configuration, wherein receiving the control signal comprises receiving a plurality of repetitions of the control 
	determining that an offset between the scheduling slot and a sequentially first slot of the first slot aggregation is smaller than the time threshold; 
	refraining from performing a beam change for the plurality of slots of the first slot aggregation; and 
	transmitting or receiving at least one instance of the transport block over at least one slot of the first slot aggregation using a UE beam, wherein the UE beam is selected based at least in part on the refraining.

39. 	(Previously Presented) The method of claim 36, wherein the UE is configured to transmit or receive on the pair of slots using a same MCS and a same resource element allocation.

Allowable Subject Matter
Claims 1-3, 11-13, 21-23 and 30-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods and apparatuses for beam determination for a user equipment to transmit or receive in a slot aggregation.
Applicant’s independent claim 1 recites, inter alia, a method for wireless communication at a user equipment as defined in the specification (see FIG. 7 and paragraph [0162] of Applicant’s published application) including “wherein receiving the control signal comprises receiving a plurality of repetitions of the control signal over a second slot aggregation occurring prior to the first slot aggregation, and wherein a scheduling slot for the control signal comprises a slot carrying a last repetition of the plurality of repetitions of the control signal; determining that 
Independent claims 11, 21, 30 and 38, containing similar limitations, are allowed for the same reasons as set forth above.  Accordingly, Applicant’s claims 1-3, 11-13, 21-23 and 30-39 (renumbered as claims 1-19) are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 11,219,018 B2 (Baldemair et al.) – discloses resource allocation signaling for slot aggregation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413